DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota (US 2018/0178651) in view of Molteni (US 5,473,447 A).  All reference is to Toyota unless indicated otherwise.

Regarding Claim 1 (Original), Toyota teaches a display for a vehicle [abstract] configured for 
showing visual content [fig. 2 @14-17, ¶0026, “in the image display panel 10, a display area DA, which is a part of the display surface 11, displays images 14, 15, 16, 17”], producing a three-dimensional indicator, in addition to the visual content [¶0010, “both the image displayed on the image display panel and the three-dimensional indicator disposed behind the image display panel are visible to the viewer”], the display comprising:
a backlight unit [fig. 5 @20];
an illumination frame [fig. 4 @30] positioned in front of the backlight unit [fig. 4 @20] and including a light element [figs 4 and 5 @32]; and
a three-dimensional indicator [fig. 5 @50] positioned in front of the backlight unit [fig. 5 @20], wherein 
the light element is configured to emit light through the three-dimensional indicator to produce the three-dimensional indication [¶0036, “the light from the light source 30 transmitting through the translucent plate 40 is used for illumination of the three-dimensional indicator 50”]
Toyota does not teach the three-dimensional indicator is a holographic layer that is illuminated by the light element to produce a hologram
Molteni teaches the three-dimensional indicator is a holographic layer [fig. 2 @13] that is illuminated by a light element [fig. 2 @25] to produce a hologram [fig. 2 @18]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the holographic stereogram taught by Molteni into the display taught by Toyota, in order to provide a unique, attention-getting image to the user (Molteni: col. 9 lines 61-66).

Regarding Claim 2 (Original), Toyoda in view of Molteni teaches the display of Claim 1, further comprising 
a controller [fig. 5 @70] electrically connected to the light element [fig. 5 @30] for selectively [¶0039, fig. 6 @S20] activating the light element to produce the hologram [fig. 6 @S40 teaches 3D indicator and Molteni teaches the 3D indicator is a hologram].

Regarding Claim 9 (Currently Amended) Toyoda in view of Molteni teaches the display of Claim 1, wherein 
the display includes a graphical user interface (GUI) to show the visual content [fig. 2 @14-17, ¶0026, “in the image display panel 10, a display area DA, which is a part of the display surface 11, displays images 14, 15, 16, 17”],
the visual content [fig. 2 @14-17] being at least one of a two-dimensional computer graphic [displayed on surface of LCD display 10] or a three-dimensional computer graphic [alternate limitation not addressed], wherein 
the display is configured to produce the hologram [Molteni: fig. 2 @18] in response to the visual content [fuel level] on the GUI [Molteni: col. 11 lines 35-40, “In a typical application, the light source will be activated when information is to be provided to the observer, e.g., in the case of the fuel pump image of FIGS. 1-2, when the fuel level in the vehicle's gas tank falls below a predetermined level”].

Regarding Claim 10 (Currently Amended) Toyoda in view of Molteni teaches the display of Claim 1, wherein 
the display includes an instrument cluster [Molteni: fig. 1 @16] having at least one gauge [Molteni: fig. 1 @20 and 21], wherein 
the display is configured to produce the hologram [Molteni: fig. 2 @18] in response to a measured vehicle condition [Molteni: col. 11 lines 35-40, “In a typical 
Toyoda in view of Molteni does not teach the at least one gauge is a fuel level gauge
One of ordinary skill in the art would understand that a very common indicator provided on a vehicle instrument panel is a gauge indicating the current level of the vehicles fuel tank.  One of ordinary skill in the art would also recognize that it would have been obvious to position a holographic indicator indicating a critical vehicle condition should be positioned near the indicator that reflects the particular vehicle condition, fuel tank level and that one of the two example gauges (fig. 2 @20 and 21) taught by Molteni represent an appropriate positioning of a fuel tank level gauge and an attention getting holographic indicator.

Regarding Claim 11 (Original) Toyoda in view of Molteni teaches the display of Claim 10, wherein 
the instrument cluster is a digital instrument cluster [fig. 2], and
 the at least one gauge [Molteni: fig. 2 @20 and 21] is at least one graphical gauge [Molteni: col. 11 lines 4-10, “For purposes of illustration, in FIGS. 1-2, primary image 16 is shown as comprising gauges 20 and 21”], wherein 
the backlight unit includes a GUI for at least showing the at least one graphical gauge as the visual content [Molteni: fig. 2 @20 and 21], and 
the display is configured to generate the hologram [Molteni: fig. 2 @18] in response to a reading associated with a measured vehicle condition [Molteni: col. 11 lines 35-40, “In a typical application, the light source will be activated when information is to be provided to the observer, e.g., in the case of the fuel pump image of FIGS. 1-2, when the fuel level in the vehicle's gas tank falls below a predetermined level”] 
Toyoda in view of Molteni does not teach the at least one gauge is a fuel level gauge
One of ordinary skill in the art would understand that a very common indicator provided on a vehicle instrument panel is a gauge indicating the current level of the vehicles fuel tank.  One of ordinary skill in the art would also recognize that it would have been obvious to position a holographic indicator indicating a critical vehicle condition should be positioned near the indicator that reflects the particular vehicle condition, fuel tank level and that one of the two example gauges (fig. 2 @20 and 21) taught by Molteni represent an appropriate positioning of a fuel tank level gauge and an attention getting holographic indicator.

Regarding Claim 13 (Currently Amended) Toyoda in view of Molteni teaches the display of Claim 1, further comprising 
a cover layer [fig. 5 @10] positioned in front of the holographic layer [fig. 5 @40] and 
an intermediate layer [fig. 5 @48] positioned between and in contact with the cover layer [fig. 5 @10] and the holographic layer [fig. 5 @40].

Regarding Claim 14  (Currently Amended) Toyoda in view of Molteni teaches the display of Claim 1, wherein 
the illumination frame [figs 4 and 5 @34] includes a light guide [figs. 4 and 5 @40] configured to direct light from the light element [figs. 4 and 5 @32] through the holographic layer [figs. 4 and 5 @50] to produce the hologram [fig. 6 @S40 teaches 3D indicator and Molteni teaches the 3D indicator is a hologram].

Claims 3-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda in view of Molteni and Moss (US 4,795,223 A).  All reference is to Toyota unless indicated otherwise.

Regarding Claim 3 (Original) Toyoda in view of Molteni teaches the display of Claim 1, wherein 
the holographic layer [fig. 5 @40 is a 3D indicator layer, Molteni teaches the 3D indicator layer is a holographic layer (fig. 2 @13)] is positioned in front of the backlight [fig. 5 @20], the light source [fig. 5 @30] is positioned in front of the backlight [fig. 5 @20]
Toyoda in view of Molteni does not teach the holographic layer is a plurality of holographic layers, each holographic layer of the plurality of holographic layers being illuminated by the light source 
Moss teaches a holographic layer [fig. 1 @21] is a plurality of holographic layers [fig. 2 @22 (S1-S7)], 
each holographic layer of the plurality [fig. 2 @22 (S1-S7)] of holographic layers being illuminated by a light source [col. 3 lines 20-30, “The bottom edge 30 of each hologram 22 extends below the top edge of the dash 29.  The bottom edge 30 of each segment 22 is edge illuminated by light conducted to it by a respective light conduit C.sub.1 . . . C.sub.7.  The light conduit may be fiberoptical if desired.  Each light conduit receives light from a respective light source 1.sub.1 . . . 1.sub.7”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the multiple independently illuminated holographic layers taught by Moss into the display taught by Toyota in view of Molteni, in order to control the generation of a plurality of holographic images by controlling a plurality of illumination sources.

Regarding Claim 4 (Original) Toyoda in view of Molteni and Moss teaches the display of Claim 3, wherein 
the hologram includes a plurality of holograms [Moss: fig. 2 @22 (S1-S7)], the plurality of holograms includes 
a first hologram [fig. 2 @S1)]  and 
a second hologram [fig. 2 @S2)], and wherein 
the plurality of holographic layers includes 
a first holographic layer [fig. 2 @22 (S1] having a first interference pattern [fig. 3 illustrates the creation of the diffraction grating for each holographic layer; col. 3 lines 1-15, “The diffraction grating represents the interference pattern the interference between the source light 15 and the reference beam 25 forms a diffraction grating 29.   for producing the first hologram [fig. 2 @S1], and 
a second holographic layer [fig. 2 @22(S2)] having a second interference pattern for producing the second hologram [fig. 2 @S2].

Regarding Claim 5 (Currently Amended) Toyoda in view of Molteni teaches the display of Claim 2, wherein 
the light element is a plurality of light elements [¶0028, “The light source 30 is separated from the backlight 20, disposed out of a periphery portion 46 of the translucent plate 40, and includes multiple light emitting elements 32”], 
each light element in the plurality of light elements is electrically connected to the controller [¶0039, “The controller 70 is capable of outputting an electric signal to … the light source 30…  With this configuration, … turn-on or turn-off of the light source 30 can be independently controlled”] 
Toyoda in view of Molteni does not teach the controller is configured to selectively activate one or more of the light elements in the plurality of light elements to produce the hologram 
Moss teaches a controller [fig. 4 @45] is configured to selectively activate [col. 3 lines 30-40, “The light sources 1.sub.1 . . . 1.sub.7 are selectively illuminated by driver circuits 45, which are activated by a decoder 47 in response to a binary output from an analog to digital conversion circuit 49”] one or more of the light elements in a plurality of light elements [fig. 4 @l1-l7] to produce a hologram


Regarding Claim 6 (Original) Toyoda in view of Molteni and Moss teaches the display of Claim 5, wherein the plurality of light elements include
a first light element [Moss: fig. 4 @l1] for producing a first hologram [Moss: fig. 4 @S1] of the hologram and 
a second light element [Moss: fig. 4 @l2] for producing a second hologram [Moss: fig. 4 @S2] of the hologram

Regarding Claim 7 (Original) Toyoda in view of Molteni and Moss teaches the display of Claim 5, wherein the plurality of light elements includes 
a first light element [Moss: fig. 4 @l1] and 
a second light element [Moss: fig. 4 @l2], 
the first light element and the second light element are configured to emit light in directions perpendicular to the holographic layer [Moss: col. 3 lines 20-30, “The bottom edge 30 of each segment 22 is edge illuminated by light conducted to it by a respective light conduit C.sub.1 . . . C.sub.7.  The light conduit may be fiberoptical if desired.  Each light conduit receives light from a respective light source 1.sub.1 . . . 1.sub.7”]

Regarding Claim 8 (Original) Toyoda in view of Molteni and Moss teaches the display of Claim 5, wherein the plurality of light elements includes 
a first light element [Moss: fig. 9 @T2] and 
a second light element [Moss: fig. 9 @T7], 
the first light element is positioned at a first angle to the holographic layer [Moss: fig. 9 @Θ3] to emit light at a first non-perpendicular direction through the holographic layer, and 
the second light element is positioned at a second angle [Moss: fig. 9 @Θ2] to the holographic layer to emit light at a second non-perpendicular direction through the holographic layer [Moss: col. 4 lines 49-65, “Second and third tubes T.sub.2, T.sub.7 are positioned on either side of the central tube to provide beams in the plane 61 at angles .theta..  sub.2 and .theta..  sub.3. The angles .theta..  sub.2 and .theta..  sub.3 are preferably 30.degree..  With these initial positions established, the tubes T.sub.2, T.sub.7 are then pivoted to direct the respective beams on appropriate segments, e.g., S.sub.2, S.sub.7 as indicated in FIG. 8”].

Regarding Claim 12 (Currently Amended) Toyoda in view of Molteni teaches the display of Claim 1, 
Toyoda in view of Molteni does not teach the light element is configured to switch from emitting light in a first wavelength to emitting light in a second wavelength to cause a change in color for the hologram
Moss teaches a light element [fig. 6 @Λ1-Λ3] is configured to switch from emitting light in a first wavelength [fig. 6 @Λ1] to emitting light in a second wavelength [fig. 6 @Λ2] to cause a change in color [fig. 6 @S10, S13, S16 are color represented by Λ1 then fig. 6 @S11, S14, S17 are color represented by Λ2] for the hologram [col. 2 lines 35-44, “The composite hologram 21 includes seven holograms 22, as illustrated in FIG. 2.  Each hologram 22 provides a separate segment S.sub.1 . . . S.sub.7 and is provided with means to enable it to be addressed selectively via suitable illumination sources … Three methods for providing selective illumination of each segment are: (1) wavelength selectivity in which each segment is made to reconstruct at a different illumination wavelength”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the multiple independently illuminated holographic layers taught by Moss into the display taught by Toyota in view of Molteni, in order to control the color of a holographic image by controlling a plurality of illumination sources emitting at different wavelengths.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Toyota in view of Molteni, Moss, and Fujita (US 2005/0185141).  All reference is to Toyota unless indicated otherwise.

Regarding Claim 15 (Currently Amended) Toyoda in view of Molteni teaches the display of Claim 1, further comprising 
Toyoda in view of Molteni does not teach an optical element for separating bandwidths of light from the light element to produce a first hologram of the hologram in a first color and a second hologram of the hologram in a second color 
Moss teaches separate bandwidths [fig. 6 @Λ1 and Λ2] of light from the light element [fig. 6 @Λ1-Λ3] produce a first hologram [fig. 6 @S10, S13, S16] in a first color [color represented by Λ1] and a second hologram [fig. 6 @S11, S14, S17] in a second color [color represented by Λ2]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the multiple independently illuminated holographic layers taught by Moss into the display taught by Toyota in view of Molteni, in order to control the color of a holographic image by controlling a plurality of illumination sources emitting at different wavelength
Toyota in view of Molteni and Moss does not teach an optical element for separating bandwidths of light from the light element
Fujita teaches an optical element [fig. 15; ¶0130] for separating bandwidths of light [fig. 15 @ Red, Green, and Blue] from a light element [fig. 15 @White light]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the optical color separation device, taught by Fujita, into the display taught by Toyota in view of Molteni and Moss, in order to provide a color separation device, by which it is possible to perform color separation where the polarization directions are made coincident with one another by suitably combining a wavelength selective retarder and a polarization separation element or a color separation function element (Fujita: ¶0014).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.